Citation Nr: 1213675	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to an increased initial rating for tinnitus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial rating for bilateral hearing loss, currently evaluated as zero percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that the Veteran in his July 2010 claim appears to raise the issue of entitlement to service connection for "asbestosis poisoning."  This matter is referred to the RO for further development, if necessary.  

The issues of service connection for hypertension, service connection for heart disease, and an increased initial rating for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed low back disorder and his military service.

2.  The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum rating authorized under Diagnostic Code 6260.

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's tinnitus disability is inadequate.


CONCLUSIONS OF LAW

1.  The Veteran's low back condition was not incurred or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2011).

3.  The criteria for referral of the Veteran's tinnitus disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated July 2010 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The July 2010 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  In the July 2010 VCAA letter, VA requested that the Veteran identify all providers of medical care for his claimed conditions.  The Veteran did not indicate that any private physicians had provided him with care.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

The Veteran has not been afforded a VA medical examination in connection with his claim for service connection for a low back condition because no such examination is necessary.  VA must provide a medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, with respect to the Veteran's claim for service connection for a low back condition, the record is missing evidence as to the second and third McLendon elements, namely in-service injury or disease and an indication that such disability may be associated with the Veteran's service.

The facts of this case are different than those in Charles v. Principi, in which the United States Court of Appeals for Veterans Claims (Court) held that VA erred in failing to obtain a medical nexus opinion when evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  See 16 Vet. App. 370 (2002).  With respect to the Veteran's claim for service connection for a low back condition, there is no evidence whatsoever of low back trauma in service.

With respect to the Veteran's tinnitus claim, he was provided with a VA (QTC) audiological examination in September 2010.  The Board observes that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The September 2010 examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

On his Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  Prior to the scheduling of this hearing, however, the Veteran properly withdrew his request for such hearing.  The Veteran's hearing request has therefore been deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he has a low back condition that is related to his military service.  Service connection may be granted on a direct basis for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, with respect to first Hickson element, medical evidence of a current back disability, the Veteran has been diagnosed with osteoporosis.  The first Hickson element, evidence of a current disability, is therefore satisfied.

With respect to the second Hickson element, in service disease or injury, the Veteran has not alleged, nor does the record reflect, that he experienced low back injury or disease in service.  The Veteran's service treatment records are silent for any complaint or treatment for any low back related condition in service.  Beyond filing a claim for service connection for a lower back condition, the Veteran has not alleged that any incident relating to his back occurred in service.  The second Hickson element, in-service disease or injury, is not met, and the Veteran's claim for service connection for a low back condition fails on this basis alone.  Though the Veteran's claim fails on the basis of the second Hickson element alone, for the sake of completeness and in the interest of clarity, the Board will address the third Hickson element as well. See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995) (citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995)) (noting that the Board has the fundamental authority to decide in the alternative.)

Regarding the third Hickson element, medical evidence of nexus, the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the Veteran has submitted no medical nexus evidence suggesting a relationship between his osteoporosis and his active duty military service.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  Furthermore, in the absence of any suggestion of in-service disease or injury, a medical nexus opinion would seem to be an impossibility.

To the extent that the Veteran himself believes that he has a low back condition that is related to his military service, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived low back experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed. A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, as noted above, the Veteran has never actually advanced a theory, beyond making a claim for service connection, that his osteoporosis is related to service.

To the extent that the Veteran may be contending that a low back condition has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  On the contrary, the objective evidence of record is against a finding of continuity of symptomatology since service.  Indeed, the record indicates that the Veteran was not diagnosed with osteoporosis until 2000, which is approximately 54 years after separation from service.  Such a finding is inconsistent with a continuity of symptomatology.  In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's osteoporosis and his active duty military service, and it finds that the third Hickson element has not been met.

In reaching the determination that neither the second nor third Hickson elements are met, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.

Increased Rating

The Veteran contends that his service-connected tinnitus is more severely disabling than the current 10 percent initial evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2011).  The Veteran is currently in receipt of the maximum 10 percent initial evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate; the Veteran is in receipt of the maximum schedular evaluation for tinnitus.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In the Veteran's September 2010 audiological examination, the Veteran claimed that his tinnitus was recurrent/intermittent, and the examiner noted that he served as a salesman for 30 years without hearing protection, and he did not enter a hearing conservation program.  There is no evidence of record suggesting that the Veteran's tinnitus has interfered with his employment in any way.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

ORDER

Service connection for a low back condition is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.



REMAND

Additional development is required with respect to the Veteran's claims for service connection for hypertension, service connection for heart disease, and an increased initial rating for bilateral hearing loss.  

With respect to the Veteran's claim for service connection for hypertension and heart disease, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the record contains evidence of treatment for hypertension, and it also indicates that the Veteran received a cardiac stent and an aortic valve replacement, and that he experienced a heart attack.  While the Veteran's service treatment records are silent for treatment for a heart condition and similarly lack evidence that the Veteran experienced hypertension as it is defined for VA purposes, the Board notes that the Veteran's blood pressure at his March 1944 service induction was 120/80 mmHg.  The Veteran's blood pressure at service separation in May 1946 was measured twice: once at 140/60 mmHg, and a second time at 146/64 mmHg.  The record therefore contains evidence of a current disability and a possible upward shift in blood pressure readings between the time of service induction and service separation.  The Veteran has not been afforded with a VA examination of his hypertension or heart disease.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's hypertension and heart disease, and whether such conditions are related to service.

With respect to the Veteran's claim for an increased initial rating for bilateral hearing loss, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In the instant case, the Veteran was last provided with an audiological examination in September 2010.  In February 2012, the Veteran's representative alleged that the Veteran's bilateral hearing loss had worsened.  In light of this assertion, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's bilateral hearing loss disability is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination of his hypertension and heart disease with an examiner of appropriate expertise to determine the nature and etiology of such conditions.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's hypertension and heart disease, to include the Veteran's cardiac stent, aortic valve replacement, and heart attack, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension and heart disease was incurred in or aggravated by the Veteran's active duty military service.  The examiner must specifically address in this opinion the apparent upward shift in blood pressure readings between the Veteran's service induction and service separation.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2011).  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


